245 U.S. 484 (1918)
MISSOURI, KANSAS & TEXAS RAILWAY COMPANY OF TEXAS ET AL.
v.
STATE OF TEXAS.
No. 113.
Supreme Court of United States.
Submitted January 2, 1918.
Decided January 14, 1918.
ERROR TO THE COURT OF CIVIL APPEALS, THIRD SUPREME JUDICIAL DISTRICT, OF THE STATE OF TEXAS.
*485 Mr. Alexander H. McKnight, Mr. C.S. Burg, Mr. Joseph M. Bryson, Mr. Alex. Britton and Mr. Charles C. Huff for plaintiffs in error.
Mr. B.F. Looney, Attorney General of the State of Texas, and Mr. Luther Nickels, Assistant Attorney General of the State of Texas, for defendant in error.
*487 MR. JUSTICE HOLMES delivered the opinion of the court.
This is a suit brought by the State of Texas to recover penalites for violation of an order of the State Railroad Commission. This order required passenger trains in Texas to start from their point of origin and from stations on the line in accordance with advertised schedule, allowing them not exceeding thirty minutes at origin or points of junction with other lines to make connection with trains on such other lines, and not exceeding ten minutes more if at the end of the thirty minutes the connecting trains were in sight. There were some other qualifications not necessary to be stated. The defendant's passenger trains concerned were numbers 9 and 209, and were parts of a train, also numbered 9, of the Missouri, Kansas & Texas Railway, a different corporation, taken charge of by the defendant at Denison, Texas, about five miles south of the Texas and Oklahoma state line, under a contract with the Missouri, Kansas & Texas. In pursuance of this contract they were forwarded via Dallas and Fort Worth to Hillsboro, thence as one train to Granger and there again divided, the two parts going respectively to Galveston and San Antonio. There were similar arrangements for trains to the north. The cars received by the defendant came from St. Louis and Kansas City, Missouri, uniting at Parsons, Kansas, and thence proceeding south to Denison. The Court of Civil Appeals at first held that the movement must be regarded as a continuous one from Kansas City and St. Louis, and that the order did not apply to the train; but on a rehearing decided that as the defendant took control at Denison with new crews and engines, and as the defendant could not go beyond the state line, the movement so far as the defendant was concerned was wholly within the State. Breaches of the order having been proved, it affirmed a judgment imposing *488 a fine. A writ of error was refused by the Supreme Court of the State.
The Supreme Court gave up the manifestly untenable ground taken by the Court of Civil Appeals and recognized that the defendant's trains were instruments of commerce among the States, but it construed the order as applying to them none the less and held it valid as so applied. The only question with which we have to deal is whether the State Commission could intermeddle in this way, especially when there was sufficient accommodation for local traffic independent of the through trains. The defendant in error attempts to open this last matter, because the opinion of the Court of Civil Appeals in which the fact was stated was reversed by it for a different reason, and that of the court of first instance was the other way. But we regard the decision of the intermediate and the Supreme Court as proceeding upon the assumption that we have stated and that we see no reason to disturb. Again, the question is not what the State Commission might require of a road deriving its powers from the State, with regard to local business, Missouri Pacific Ry. Co. v. Kansas, 216 U.S. 262, 283, but whether the order if applied to this case would not unlawfully interfere with commerce among the States.
On its face the order as applied was an interference with such commerce. It undertook to fix the time allowed for stops in the course of interstate transit. It was a serious interference, for it made the defendant liable for an interstate train not starting on schedule time, when the train did not come into the defendant's hands, from another company in another State, until too late. This, as we understand the facts, was the train to which the advertised schedule applied, and if so, the mere statement of the result is enough to show that the burden imposed not only was serious but was unwarranted as well as unjust. The suggestion that compliance with the order *489 could have been secured by having an extra train ready to run if the regular one was not on time hardly is practical, and is not an adequate answer, even in form. For the defendant advertised, or at least had the right to advertise, the interstate train, and, if it did so, would not free itself from liability for a delay on the part of that train by offering another. We think it plain that this order was applied in a way that was beyond the power of the Commission and courts of the State. Seaboard Air Line Ry. v. Blackwell, 244 U.S. 310. Chicago, Burlington & Quincy R.R. Co. v. Railroad Commission of Wisconsin, 237 U.S. 220, 226. South Covington & Cincinnati Street Ry. Co. v. Covington, 235 U.S. 537, 548.
Judgment reversed.